DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to an input device/method/non-transitory computer readable storage medium for an input device having two fabric layers, one forms an external surface of the input device including touch nodes, and another forms within the input device including reference nodes. The previously cited prior art in the parent case, Poupyrev (US Patent Pub. No. 2016/0048235 A1) teaches the use of fabric layer for touch sensing (Poupyrev, Fig. 2 interactive textile 102 and capacitive touch sensor 202), and Ho et al. (US Patent Pub. No. 2012/0256875 A1) teaches a reference pad within a device serve to calibrate a touch sensor (Ho, Fig. 3 dummy trace 24). However, the specifics of the internal references nodes are included in a second fabric layer in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed and yielded references Iso-Ketola et al. (US Patent Pub. No. 2020/0106437 A1), where it recites a common electrode for a touch sensor can be conductive fabric (Iso-Ketola, [0108]), but still does not teach the specifics of the instant application in the manner claimed as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DONG HUI LIANG/Primary Examiner, Art Unit 2693